SMITH, Judge.
This interlocutory appeal from an order denying a motion to dismiss a complaint will be dismissed as being without substantial merit. Rule 4.2, F.A.R. Stockslager v. Daly Aluminum Prod., Inc., 246 So.2d 97 (Fla.1971), permits filing of a suit to enforce a mechanic’s lien under § 713.22(1), F.S.1973, on Monday following expiration of one year on Saturday, when the courts are closed. No similar purpose would be served by excluding Saturday and Sunday from the preceding five-day period which, under § 713.06(3) (d)l, must intervene after filing of the contractor’s affidavit. Because they are matters of affirmative defense, not yet pleaded, we have not considered appellant’s arguments predicated on lack of consideration and the Statute of Frauds.
Dismissed.
RAWLS, Acting C. J., and McCORD, J., concur.